Title: From Thomas Jefferson to George Ticknor, 16 July 1823
From: Jefferson, Thomas
To: Ticknor, George


Dear Sir
Monticello
July 16. 23.
I recieved in due time your favor of Jun 16. and with it your Syllabus of lectures on Spanish literature. I have considered this with great interest & satisfn, as it gives me a model of the course I wish to see pursued in the difft branches of instruction in our University. i.e a methodical, critical & profound explanation by way of protection of every science we propose to teach: I am not fully informed of the practices at Harvard, but there is one from which we shall certainly vary, altho’ it has been copied I believe by nearly every college & academy in the US. that is, the holding the students all to one prescribed course of reading & disallows exclusive applicn to those branches only which are to qualify them for the particular vocations to which they are destined. we shall on the contrary allow them uncontrouled choice in the le they shall chuse to attend. and require elementary qualificn only and sufficient age. our institution will proceed on the principle of doing all the good it can without consulting it’s own pride or ambition of letting every one come and listen to whatever he thinks may improve the core of his mind, the rock which I most dread is the discipline of the instn., and it is that the insubordination of our youth is now the greatest obstacle to their educn on which most of our public schools labor.  we may lessen the difficulty perhaps by avoiding too much govmt, by requiring no useless observances, none which shall thereby multiply occasions for by referring to the more discreet of them selves the minor disciplines, the graves to the civil magistrate dissatisfn in Edinburg’s disobedience and revolt. on this head I am anxious for informn of the practices of other places having myself had little experience of the govmt of youth. I presume there are printed codes of the rules of Harvard, and if so you would oblige me by sending me a copy, and of those of any other academy which you think can furnish, any thing useful. you flatter me with a visit ‘as soon as you learn that the university is fairly opened’. a visit from you at any time will be the most welcome possible to all our family who remember with peculiar satisfn the pleasure they recieved from your former one. but were I allowed to name the time it shd not be deferred beyond the autumn of the ensuing year. our last building and that which will be the principal ornament and keystone, giving unity to the whole, will then be nearly finished, and afford you a gratifn compensating the trouble of the journey. we shall then also be engaged in our code of regular preparatory to our opening which may perhaps take place in the begn of 1825. there is no person from whose informn of the European instns and especially their discipline I should expect so much aid in that difficult work. come then, dear Sir, at that or any earlier epoch, and give to our instn the benefit of your counsel. I know that you scout, as I do; the idea of any rivalship. our views are Catholic for the improvem of our county by science and indeed it is better even for your own University to have it’s yoke mate at this distance, rather than to force a nearer one from the increasing necessity for it. and how long before we may expect others in the Southern, Western, & middle regions of this vast country?I send you by mail a print of the ground plan of our instn. it may give you some idea of it’s distribn & conveniences, but not of it’s architecture which being chastely classical, constitutes one of it’s distinguishing characters I am much indebted for your kind attentions to mr Harrison. he is a  youth of promise. I would not deny myself the gratificn of communicating to  the part of your letter respecting him.Our family all join me in assurances of our friendly esteem and great respect.